DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
1.	The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments/Amendments
2.	With respect to Specification Objection, the amended Figure 4 overcomes the objection. Thus, the Specification Objection is withdrawn. 
	With respect to 103 Rejections, Applicant argued on pages 4-5 of the Remarks that 
 	“First, it is noted that the alleged combination (as taught by Yang) fails to teach or suggest the feature of: generating a plurality of predictions for the set of troubleshooting notes, wherein each prediction of the plurality of predictions indicates a likelihood that a root cause of the condition is a different one of a plurality of predefined root causes, and wherein each prediction of the plurality of predictions is generated using a different binary classifier of a plurality of binary classifiers. The Examiner merely cited step 8.1 of Yang for this claim feature but Yang's step 8.1 has nothing to do with this feature. Yang merely discloses that: 
 	“Step 8.1: setting the loss function of DNN as multi-classification cross entropy, multi-classification cross entropy is a log loss function, used for measuring errors between the prediction value and the real value of the multi-classification model, the cross entropy is smaller, the more accurate matching is obtained, the higher the model accuracy.” 
 	It should be noted the step 8 of Yang merely sets the learning parameters for the Deep Neural Network (DNN). There is absolutely no teaching or suggestion for: 1) generating a plurality of predictions for the set of troubleshooting notes: 2) wherein each prediction of the plurality of predictions indicates a likelihood that a root cause of the condition is a different one of a plurality of predefined root causes, and 3) wherein each prediction of the plurality of predictions is generated using a different binary classifier of a plurality of binary classifiers. All the features of this claim element is missing in Yang. 
 	Second, it is noted that the alleged combination (as taught by Yang) also completely fails to teach or suggest the feature of: encoding at least two of the plurality of predictions into a single vector which concatenates a plurality of bits, wherein each bit of the plurality of bits represents one prediction of the at least two of the plurality of predictions. The Examiner merely cited step 4.4 of Yang for this claim feature but Yang's step 4 has nothing to do with this feature. Yang's step 4 is merely a preprocessing step of the sample of multiple fault time sequence data set, thereby obtaining the time sequence data set in a uniform format. Thus, Yang's cited step 4.4 has nothing to do with “encoding at least two of the plurality of predictions into a single vector which concatenates a plurality of bits, wherein each bit of the plurality of bits represents one prediction of the at least two of the plurality of predictions,” as positively recited in the independent claims. 
 	Third, Yang does not appear to address datasets comprising “set of troubleshooting notes,” as positively recited in the independent claims. In sum, Yang does not disclose any of the claim features as put forth by the Examiner. Furthermore, the deficiency of Yang is not cured by the teaching of Sharp. 
 	Thus, for all of the foregoing reasons, independent claims 1, 19, and 20 are patentable over and not made obvious by the combination of Yang and Sharp. Moreover, dependent claims 2-5, 7-8, 10-11 and 14-18 depend from independent claim 1. As such, these dependent claims are also patentable over the references. Accordingly, the rejection should be withdrawn.”
	In response for the first argument, Examiner respectfully notes that Examiner not only recited step 8.1 in Yang to reject the limitation of “generating a plurality of predictions for the set of troubleshooting notes, wherein each prediction of the plurality of predictions indicates a likelihood that a root cause of the condition is a different one of a plurality of predefined root causes, and wherein each prediction of the plurality of predictions is generated using a different binary classifier of a plurality of binary classifiers.”
	The rejection toward the limitation is reproduced below.
“generating, by the processing system, a plurality of predictions for the set of troubleshooting notes (Yang et al. Step 8.1: measuring error between the prediction value and the real value…, the cross entropy is smaller, the more accurate matching),
wherein each prediction of the plurality of predictions indicates a likelihood (Yang eta l. Description of pictures, line 14: in FIG. 5, Y is the probability value of the category of the root failure) that a root cause of the condition is a different one of a plurality of predefined root causes ((a) identify the root-cause …fault diagnosis and prediction & Step 3.3: label set … is the description of the root fault type),” 
Yang discloses classifiers (Step 8.1: multi-classification) but is silent regarding:
each prediction of the plurality of predictions is generated using a different binary classifier of a plurality of binary classifiers.
Sharp discloses:
each prediction of the plurality of predictions is generated using a different binary classifier of a plurality of binary classifiers (page 5, 3.4 Classification: SVM Model, line 8: The classifier was trained against binary vectors representing the target “ground truth" label).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Sharp’s teaching on the binary classifiers for a root cause analysis, as taught by Yang. Doing so would have resulted in using classifiers with great ability in text classification (Sharp, page 5, 3.4 Classification: SVM Model, line 4: excellent ability in text classification).”
 	Yang et al. predicts the plurality of the root causes for the set of troubleshooting notes. Yang et al. determines the probability Y for each of the plurality of the root causes, the Y value indicates a probability that the predicted root cause of the condition is a different one of the plurality of predefined root causes. Yang et al. utilizes the loss function to measure error in the prediction. Furthermore, Sharp, who comes from a similar field of endeavor in the Natural language processing techniques and applications, teaches the binary classifier for the root cause analysis. 
	In response for the second argument, Examiner respectfully notes that Yang et al. in step 4.4 performing coding conversion on the label of each sample in the time sequence data to obtaining the label vector y’i. This label vector denotes concatenation of multiple bits from 1 to N. The examiner interprets “prediction of a root cause” or “prediction of a label” or “prediction” or “label” or “root cause” are used interchangeably in this field of endeavor of root cause analysis, as shown from the current application. 
	In response to the third argument, Examiner respectfully notes that Yang et al. disclose “set of troubleshooting notes,” in step 1 of section (b) Technical Solution (Yang et al. ((b) Technical Solution, step 1: collecting … multiple fault log file) and in claim 2 (Yang et al. Claims 2: wherein the “log file” in step, is composed of natural language text data.) The collected multiple fault log file is the claimed set of troubleshooting notes. 
 	The examiner recognizes that obviousness may be established by combining or modifying the teachings of the prior art to produce the claimed invention where there is some teaching, suggestion, or motivation to do so found either in the references themselves or in the knowledge generally available to one of ordinary skill in the art.  See In re Fine, 837 F.2d 1071, 5 USPQ2d 1596 (Fed. Cir. 1988), In re Jones, 958 F.2d 347, 21 USPQ2d 1941 (Fed. Cir. 1992), and KSR International Co. v. Teleflex, Inc., 550 U.S. 398, 82 USPQ2d 1385 (2007).  In this case, 
Yang et al. disclose identifying the root cause based on the set of troubleshooting notes. It would suggest that this method can use the binary classifiers for the root cause analysis as taught by Sharp for the benefit of classifying with great ability in text classification (Sharp, page 5, 3.4 Classification: SVM Model, line 4: excellent ability in text classification). Applicant’s arguments are not persuasive, and thus for these reasons, the Examiner respectfully disagrees.

Claim Rejections - 35 USC § 103
3.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action: 
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

4.	Claims 1-5, 7-8, 10-11, 14-18 are rejected under 35 U.S.C. 103 as being unpatentable over YANG et al. (CN 109034368 A, referred as Yang), in view of Sharp et al. (NPL in IDS, “Toward Semi-Autonomous Information Extraction for Unstructured Maintenance Data in Root Cause Analysis”, referred as Sharp).

 	Regarding claim 1, Yang discloses: 
A method comprising: 
acquiring, by a processing system of a customer support system, a set of troubleshooting notes ((b) Technical Solution, step 1: collecting … multiple fault log file), 
and wherein the troubleshooting notes are written in natural language (Claims 2: log file … is composed of natural language text data);
generating, by the processing system, a plurality of predictions for the set of troubleshooting notes (Step 8.1: measuring error between the prediction value and the real value…, the cross entropy is smaller, the more accurate matching),
wherein each prediction of the plurality of predictions indicates a likelihood (Description of pictures, line 14: in FIG. 5, Y is the probability value of the category of the root failure) that a root cause of the condition is a different one of a plurality of predefined root causes ((a) identify the root-cause …fault diagnosis and prediction & Step 3.3: label set … is the description of the root fault type), 
encoding, by the processing system, at least two of the plurality of predictions into a single vector which concatenates a plurality of bits (Yang, Step 4.4: coding conversion on the label of each sample … obtaining the label vector y'i (i= 1, ..., N). Note the vector expression denotes concatenation of multiple bits from 1 to N, as in a similar denotation in Step 5.2: dic = ((wordi, idxi) | i= 1, ..., P), wherein wordi is the … ith bit. The examiner interprets “prediction of a root cause” or “prediction of a label” or “prediction” or “label” or “root cause” are used interchangeably in this field of endeavor of root cause analysis, as shown from the current application: [0006] root cause labels & [0019], line 9-11: the label for a given cluster identifies the probable root cause of the problems associated with the sets of troubleshooting notes that are included in the cluster & [0031], lines 4-6: predict a likelihood of a respective root cause).
wherein each bit of the plurality of bits (The examiner analyzes this in the above limitation.) represents one prediction of the at least two of the plurality of predictions (Step 3.3: label set Y = (yi | i= 1, ..., K), wherein yi is the description of the root fault type; K is the type of the root fault).
Yang is silent regarding the set of troubleshooting notes generated by a human customer support representative in response to a condition that is reported by a customer.
In a similar field of endeavor of root cause analysis, Sharp discloses:
set of troubleshooting notes is generated by a human customer support representative in response to a condition that is reported by a customer (Abstract: maintenance technicians often fill out “maintenance tickets” to track issues).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Sharp’s teaching on notes generated by a human for a root cause analysis, as taught by Yang. Doing so would have resulted in handling real-world cases of unstructured information in an improved manner (Sharp, page 2, line 5: Such clearly structured information is rarely found in practice, as technicians often inconsistently record informal prose) and capturing information from any free form descriptions or comments (Sharp, page 2, line 11: help capture in-explicit information from any free form descriptions or comments).
Yang discloses classifiers (Step 8.1: multi-classification) but is silent regarding:
each prediction of the plurality of predictions is generated using a different binary classifier of a plurality of binary classifiers.
Sharp discloses:
each prediction of the plurality of predictions is generated using a different binary classifier of a plurality of binary classifiers (page 5, 3.4 Classification: SVM Model, line 8: The classifier was trained against binary vectors representing the target “ground truth" label).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Sharp’s teaching on the binary classifiers for a root cause analysis, as taught by Yang. Doing so would have resulted in using classifiers with great ability in text classification (Sharp, page 5, 3.4 Classification: SVM Model, line 4: excellent ability in text classification).

Regarding claim 2, in addition to the elements stated above regarding claim 1, Yang in the combination further discloses:
the plurality of predefined root causes includes at least one predefined root cause that is a combination of at least two root causes (Step 3.3: the label set … is the description of the root fault type & step 10: multiple fault root identification).

 	Regarding claim 3, in addition to the elements stated above regarding claim 1, Yang in the combination further discloses:
each binary classifier of the plurality of binary classifiers (Note that Yang discloses classifier and Sharp further discloses binary classifiers as analyzed in claim 1.) comprises a supervised machine learning model that is trained (Yang, After Step 10: supervise and learn the LSTM network & claims 11: model training) to identify a respective one root cause of the plurality of predefined root causes (Yang, step 10: multiple fault root identification).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Sharp’s teaching on the binary classification for a root cause analysis using supervised machine learning model in neural network, as taught by Yang. Doing so would have resulted in consistent correct classification rate (Sharp, page 6, 3rd paragraph, line 8: expected correct classification rate of that label is consistent).

 	Regarding claim 4, in addition to the elements stated above regarding claim 1, Yang in the combination further discloses:
at least one binary classifier of the plurality of binary classifiers (Note that Yang discloses classifiers and Sharp further discloses binary classifiers as analyzed in claim 1.) comprises a recurrent neural network (Yang, Background:  long-short term memory (Long-Short Term Memory, LSTM) neural network).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Yang’s teaching on the long-short term memory neural network (which is a recurrent neural network), for a root cause analysis using classifiers as taught by the combination of Yang and Sharp. Doing so would have resulted in effectively identify the root cause (Yang, (a) The purpose of the present invention, effectively identify the root cause fault).

Regarding claim 5, in addition to the elements stated above regarding claim 1, Yang in the combination further discloses:
at least one binary classifier of the plurality of binary classifiers comprises a bidirectional long short-term memory model (Background: long-short term memory (Long-Short Term Memory,  LSTM) 
neural network).

Regarding claim 7, in addition to the elements stated above regarding claim 1, Yang in the combination further discloses:
the single vector concatenates a plurality of outputs, and wherein each output of the plurality of outputs (Yang, Step 4.4: label vector & Step 4.5: combining the x "i (i= 1, ..., N) and y'i (i= 1, ..., N)) is generated by a respective one binary classifier of the plurality of binary classifiers.
Regarding binary classifiers, Yang discloses classifiers (Yang, Step 8.1: multi-classification) and Sharp discloses binary classifiers (Sharp, page 5, 3.4 Classification: SVM Model, line 8: The classifier was trained against binary vectors representing the target “ground truth" label)). Modifying Yang’s classifiers with Sharp’s teaching on the binary classifiers would have resulted in using classifiers with great ability in text classification (Sharp, page 5, 3.4 Classification: SVM Model, line 4: excellent ability in text classification) for a root cause analysis as taught by Yang, as already analyzed in claim 1.

 	Regarding claim 8, in addition to the elements stated above regarding claim 1, Yang in the combination further discloses:
prior to the generating, pre-processing (step 4: pre-processing; step 5: generating the characteristic vector data; step 10: obtaining the diagnosis model. Note that below steps 4.1 to 4.3 are pre-processing steps prior to step 5 or 10 which generates results), by the processing system, the set of troubleshooting notes (Specific implementation examples, 2nd paragraph: pre-processing the multi-fault log file) using a natural language processing technique (Step 4.1: word segmentation processing & Step 4.2: removing the special symbol & Step 4.3: removing the stop word & Step 4.5 obtain … uniform format & Claim 7: natural language processing technology).

 	Regarding claim 10, in addition to the elements stated above regarding claim 1, Yang in the combination further discloses:
the pre-processing comprises removing a stop word from the set of troubleshooting notes (Step four: pre-processing & Step 4.3: removing the stop word).

 	Regarding claim 11, in addition to the elements stated above regarding claim 1, Yang (step 4, pre-processing) and Sharp (page 4, 3.3 Text Preprocessing and Vectorization) both disclose pre-preprocessing. Sharp in the combination further discloses:
the pre-processing comprises identifying domain-specific terminology in the set of troubleshooting notes (2 Motivation, line 5 – 9: Domain-specific shorthand …terminology… short hand vocabulary).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Sharp’s teaching of pre-processing of texts with domain-specific terminology for root cause analysis using text pre-processing, as taught by Yang. Doing so would have resulted in handling information in an industry setting (Sharp, 2 Motivation, 1st paragraph: no definitive corpus or thesaurus … currently exists … in an industry setting … often develop their own short hand vocabulary and “tribal knowledge” set).

 	Regarding claim 14, in addition to the elements stated above regarding claim 1, Yang in the combination further discloses:
prior to the generating (step 4: pre-processing; step 5: generating the characteristic vector data; step 10: obtaining the diagnosis model. Note that below step 4.1 is a pre-processing step prior to step 5 or 10 which generates results), converting, by the processing system, the set of troubleshooting notes into a multiset of words (Step 4.1: performing word segmentation processing to the description information).

Regarding claim 15, in addition to the elements stated above regarding claim 1, Yang and Sharp both disclose pre-preprocessing (Yang (step 4, pre-processing) & Sharp (page 4, 3.3 Text Preprocessing and Vectorization)), and Sharp in the combination further discloses: 
prior to the generating (For Yang: “step 4: pre-processing” is before “step 5: generating the characteristic vector data” and “step 10: obtaining the diagnosis model”. For Sharp, note Fig. 1 Preprocessing is prior to Classification and generating Structured Data.), computing, by the processing system, a term frequency-inverse document frequency statistic for the set of troubleshooting notes (Sharp, page 4, 3.3 text Preprocessing and Vectorization, Language Embedding, line 3: The entire set of text (the corpus) is represented as a term-document Matrix, a frequency-based vectorization of word occurrence).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Sharp’s teaching of term frequency-based statistics with pre-processing of natural language texts for root cause analysis, as taught by Yang. Doing so would aid both convergence and processing time for the language embedding and classification algorithms (Sharp, page 4, Raw-text Preprocessing: aids both in convergence and processing time for the language embedding and classification algorithms.).

 	Regarding claim 16, in addition to the elements stated above regarding claim 1, Sharp in the combination further discloses:
prior to the generating (For Yang: “step 4: pre-processing” is before “step 5: generating the characteristic vector data” and “step 10: obtaining the diagnosis model”. For Sharp, note Fig. 1 Preprocessing is prior to Classification and generating Structured Data.), mapping, by the processing system, a plurality of words appearing in the set of troubleshooting notes (page 4, Language embedding, line 14: in the corpus. This was done with … mapping),  to a vector of real numbers (page 4, Language embedding, line 4: vectorization of word occurrence). 
The examiner interprets that “vectorization of word occurrence” represents mapping words appearing to a vector of real numbers instead of a vector of conceptual symbols.
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Sharp’s teaching of vectorization of word mapping for root cause analysis, as taught by Yang. Doing so would have resulted in a numeric space for computerized classification (page 4, Language embedding, line 1: a numeric feature space, useful for computerized classification).

 	Regarding claim 17, in addition to the elements stated above regarding claim 1, Yang in the combination further discloses:
wherein the single vector indicates that at least two root causes of the plurality of predefined root causes (Claims 1: step 10, diagnosis model for multiple fault root identification) are likely (as analyzed in claim 1, Description of pictures, line 14: in FIG. 5, Y is the probability value of the category of the root failure) to have contributed to an occurrence of the condition.

 	Regarding claim 18, in addition to the elements stated above regarding claim 1, Yang in the combination further discloses:
aggregating, by the processing system, the single vector with a plurality of additional vectors (e.g. Step 3.4: integrating to obtain the multiple fault time sequence data set Z = ((x ' i, yi) | i= 1, ..., N),
wherein each vector (Claims 1: multiple fault time sequence vector) of the plurality of additional vectors has been generated in a manner similar to the single vector for one additional set of troubleshooting notes of a plurality of additional troubleshooting notes (e.g. Claims 4, setting the ith (i= 1, ..., N) log record of the jth associated fault corresponding to the fault description information text is (ti, j, xi, j), wherein ti, j is the j-th associated fault occurrence time of the ith log record, xi, j is the description information of the j-th associated fault symptom recorded by the ith log; N is the number of the log. Note a similar manner to form each fault or log record component in each of the vectors in the multiple set (ti, j, xi, j).); 
and identifying, by the processing system, a plurality of most common root causes associated with conditions reported by customers over time (Claims 3: matching the symptom represented by multiple faults with the established expert inference rule).

5.	Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Sharp, and further in view of Brown et al (US 20040122785 A1, referred as Brown).

 	Regarding claim 6, in addition to the elements stated above regarding claim 1, note that Yang discloses classifier and Sharp further discloses binary classifiers as analyzed in claim 1, Yang and Sharp are silent regarding:
each binary classifier of the plurality of binary classifiers outputs a zero when the root cause is unlikely to be the respective one of the plurality of predefined root causes, and wherein the binary classifier outputs a one when the root cause is likely to be the respective one of the plurality of predefined root causes.
In a related field of endeavor (e.g. using neural networks for converting software programs based on characteristics of inputs),  Brown discloses:
each binary classifier of the plurality of binary classifiers ([0065] the separate class category neural networks) outputs a zero when the root cause is unlikely to be the respective one of the plurality of predefined root causes, and wherein the binary classifier outputs a one when the root cause is likely to be the respective one of the plurality of predefined root causes. ([0046] output vectors that provide probability values indicating the likelihood … of a particular category … output … one and the other values are zero, thereby indicating the most likely category type.)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Brown’s teaching of output a zero or one indicating the likelihood for root cause analysis, as taught by Yang and Sharp. Doing so would have resulted in avoiding the need for time consuming interpretation operations (Brown, [0013], a mapping that avoids the need for time consuming interpretation operations).

6.	Claims 9, 12 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Sharp, and further in view of Thomsen; Erik (US 20100169758 A1, referred as Thom).

 	Regarding claim 9, in the combination elements stated above regarding claim 1, Yang and Sharp are silent regarding the pre-processing corrects a misspelling in the set of troubleshooting notes.
In a related field of endeavor (e.g. extracting semantics from data), Thom discloses:
the pre-processing comprises correcting a misspelling in the set of troubleshooting notes ([0151], line 7: correct for words misspelled).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Thom’s teaching of correcting spelling errors for root cause analysis, as taught by Yang and Sharp. Doing so would have resulted in facilitating improved techniques for interpreting data ([0002], line 9-10).

 	Regarding claim 12, in the combination elements stated above regarding claim 1, Yang and Sharp are silent regarding the pre-processing spells out a number that is indicated in numeric form in the set of troubleshooting notes.
In a related field of endeavor (e.g. extracting semantics from data) , Thom discloses:
the pre-processing comprises spelling out a number that is indicated in numeric form in the set of troubleshooting notes ([0074]: numerical information … numbers are spelled out).
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Thom’s teaching of spelling out numbers for root cause analysis, as taught by Yang and Sharp. Doing so would have resulted in facilitating providing numerous high-value services including monitoring/correction of data ([0003], line4, & [0004]).

7.	Claims 13, 19-20 are rejected under 35 U.S.C. 103 as being unpatentable over Yang, in view of Sharp, and further in view of Bhatt et al. (US 20130311481 A1, referred as Bhatt).

 	Regarding claim 13, in the combination elements stated above regarding claim 1, Yang and Sharp are silent regarding the pre-processing comprises lemmatizing an inflected form of a word appearing in the set of troubleshooting notes.
In a similar field of endeavor of root cause analysis, Bhatt discloses:
the pre-processing ([0013] line 4: Initially, an events and causes dictionary (or data-base) is developed) comprises lemmatizing an inflected form of a word appearing in the set of troubleshooting notes ([0023] line 2: The dictionary may contain noun alternatives and plurals, verb conjugations, and conjunctions…The primary verb may be "leak" with conjugations of "leaks," "leaked," and "leaking,").
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Bhatt’s teaching of a dictionary for lemmatizing alternatives forms of a word for root cause analysis, as taught by Yang and Sharp. Doing so would have resulted in covering more variety of grammatical constructions ([0024] a wide variety of grammatical constructions may be used).

 	Regarding claim 19, limitations corresponds to claim 1 for the combination elements stated above are analyzed accordingly as claim 1. Yang and Sharp are silent regarding:
A non-transitory computer-readable storage device storing a plurality of instructions which, when executed by a processing system of a customer support system, cause the processing system to perform operations,
In a similar field of endeavor of root cause analysis, Bhatt discloses:
A non-transitory computer-readable storage device storing a plurality of instructions ([0046] The software … on a recordable or computer useable medium) which, when executed by a processing system of a customer support system, cause the processing system to perform operations ([0065] computer program instructions … a series of operational steps to be performed on the computer),
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Bhatt’s teaching of a computer-readable storage device storing a plurality of instructions for root cause analysis, as taught by Yang and Sharp. Doing so would have resulted in facilitating various functions for computer systems ([0044] software performing various functions generally refer to computer systems). 

	Regarding claim 20, limitations corresponds to claim 1 for the combination elements stated above are analyzed accordingly as claim 1. 
Yang and Sharp are silent regarding:
An apparatus comprising: 
a processing system of a customer support system; and 
a non-transitory computer-readable storage device storing a plurality of instructions which, when executed by a processing system of a customer support system, cause the processing system to perform operations,
In a similar field of endeavor of root cause analysis, Bhatt discloses:
An apparatus comprising: a processing system ([0065] the computer, other programmable apparatus or other devices to produce a computer implemented process) of a customer support system ([0006] customer service & [0016] Client systems enable users to provide information and queries related to incidents); and a non-transitory computer-readable storage device storing a plurality of instructions ([0059] computer readable storage medium … store a program for use by … an instruction execution system) which, when executed by a processing system of a customer support system, cause the processing system to perform operations ([0044] computer systems or processors performing those functions under software control)
Therefore, it would have been obvious to one of the ordinary skilled in the art before the effective filing date of the invention to use Bhatt’s teaching of an apparatus with computer readable storage device for root cause analysis, as taught by Yang and Sharp. Doing so would have resulted in facilitating usage by a computer system ([0059] use by or in connection with an instruction execution system, apparatus, or device).

Conclusion
8.	The prior art made of record and not relied upon is considered pertinent to application’s disclosure. See PTO-892.
a.	Côte et al. (US 2021/0028973 A1.) In this reference, Côte et al. disclose a method/a system for identifying and locating a root cause of issues in a network having a known topology. 
b.	Ryan et al. (US 2020/0387797 A1.) In this reference, Ryan et al. applies the root cause analysis in detecting patterns in data from a time-series. 
c. 	Perri et al. (US 2020/0294528 A1.) In this reference, Perri et al. applies a binary classifier in detecting frustration.

9.	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 

10.	Any inquiry concerning this communication or earlier communications from the examiner should be directed to THUYKHANH LE whose telephone number is (571)272-6429. The examiner can normally be reached Mon-Fri: 9am-5pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Andrew C. Flanders can be reached on 571-272-7516. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/THUYKHANH LE/Primary Examiner, Art Unit 2655